EXHIBIT 10.2

Fiscal Year 2007 BioMeasurement Division Bonus Plan

of Hutchinson Technology Incorporated

We have a fiscal year 2007 BioMeasurement Division bonus plan that covers an
executive officer and certain other management-level employees of our
BioMeasurement Division. The plan is designed to create an incentive for
management of our BioMeasurement Division to achieve goals that our board of
directors believes align with the interests of our long-term shareholders. The
plan design includes an annual corporate financial objective and additional
goals that measure progress toward strategic initiatives. Individual bonus
targets, expressed as a percentage of base salary, are approved for all
participants by our board of directors upon the recommendation of the
compensation committee.

Fifty percent of the bonus target is dependent on our achievement of an annual
corporate financial objective, which is set giving consideration to long-term
financial performance to ensure that the company is growing earnings over time.
For fiscal year 2007, earnings before taxes (EBT) will be the corporate
financial objective. The award amount to be paid based on EBT is determined
based on whether actual EBT for the fiscal year is above (subject to a ceiling,
above which no further amounts are awarded) or below (subject to a floor, below
which no amounts are awarded) the pre-established objective for EBT. The
remainder of the bonus target is dependent on achievement of units sales and
sales efficiency objectives. The award amount to be paid based on the sales
objective is determined based on whether the relationship between unit sales
(subject to a ceiling, above which no further amounts are awarded, and a floor,
below which no amounts are awarded) and a measure of sales efficiency that we
have established.

The decision to pay bonuses is made annually by our board of directors upon the
recommendation of the compensation committee of our board of directors. Bonuses
are paid in cash in the first quarter of the following fiscal year. The actual
total bonus amount to any participant cannot exceed 200% of the participant’s
bonus target.

